Appeal by defendant from so much of a judgment of the Supreme Court, Westchester County, dated March 21, 1974, granting plaintiff a divorce, as directed defendant to pay to plaintiff $7,500 as and for her counsel fees and disbursements, payable in monthly installments of $500 each. Judgment modified, on the facts, by reducing the award for plaintiff’s counsel fees and disbursements to $5,000 and the installments to $333.33 each. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, the award for counsel fees and disbursements was excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Shapiro, Christ and Munder, JJ., concur.